OLSZEWSKI, Judge,
concurring:
The appeal of a returned fugitive may be quashed for two reasons: “because the escape disrupts the appellate process, or constitutes an affront to the appellate court’s dignity.” In Interest of J.J., 447 Pa.Super. 259, 270, 668 A.2d 1176, 1181 (1995) (Olszewski, J., dissenting). See also Commonwealth v. Rodriguez, 448 Pa.Super. 60, 670 A.2d 678 (1996) (Olszewski, J., concurring). While I agree with the majority that appellant’s flight has not disrupted the appellate process, I believe that quashal of this appeal remains the appropriate disposition as a result of the latter of the aforementioned bases.
Given that appellant voluntarily fled the courthouse on the day of trial following the arrival of the complaining witness, I find his appeal, which solely challenges the trial court proceedings on the basis that they were conducted in his absence, to be an affront to this Court’s dignity. See In Interest of J.J., 447 Pa.Super. at 271-73, 668 A.2d at 1182 (One important factor relating to the safeguarding of the dignity of the courts is the claim sought to be raised on appeal). Accordingly, I would decline to entertain this appeal.